DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
After a thorough search and examination of the instant application and in light of the amendments present along with the Terminal disclaimer, claims 1 – 20 are allowed.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art made of record does not teach or fairly suggest the combination of elements as recited in independent claims 1, 9, and 15.
More specifically, the prior art made of record does not specifically suggest the combination of “periodically evaluating, according to a current expiration time value, a file in at least a portion of a file system for changes to the file; during each evaluation of the periodically evaluating: calculating a checksum using at least a portion of data contained in the file; and comparing the checksum to a previously computed checksum corresponding to a prior evaluation of the file;  determining, based at least in part on the comparing the checksum to the previously computed checksum, whether the file has changed”, “when the file is determined to have changed: determining a last accessed position in the file; analyzing data in the file from the last accessed position to a current end of the file; and updating the current expiration time value to a first updated expiration time value for a next evaluation of the file, the first updated expiration time value being less than the current expiration time value; and when the file is determined not to have changed, updating the current expiration time value to a second updated expiration time value for the next evaluation of the file, the second updated expiration time value being equal to or greater than the current” in combination in the independent claims 1, 9 and 15.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is (571)272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 2/13/2021






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166